        Case 1:15-md-02657-FDS Document 2028 Filed 11/10/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

IN RE: ZOFRAN (ONDANSETRON)         )                 MDL No. 1:15-md-2657-FDS
PRODUCTS LIABILITY LITIGATION )
                                    )
                                    )                 This document relates to:
____________________________________)                 All Actions

PLAINTIFFS’ RESPONSE TO GSK’S NOTICE OF SUPPLEMENTAL AUTHORITY IN
 FURTHER SUPPORT OF ITS MOTION TO EXCLUDE THE ZAMBELLI-WEINER
 STUDY AND TO PRECLUDE PLAINTIFFS’ EXPERTS FROM RELYING UPON IT

       With numerous regulatory and scientific authorities relying on the findings of the scientific

body of literature (including the Zambelli-Weiner study) that together signal the undisclosed

dangers of using Zofran in pregnancy, GSK remains highly—perhaps desperately—motivated to

attack the science and continue its efforts to discredit the Zambelli-Weiner study. Unfortunately,

in showing its obvious litigation bias, GSK only rushes to this Court when it discerns even the

scent of criticism of the Zambelli-Weiner study, irrespective of basic requirements of reliability or

admissibility. So here we are again, with GSK’s latest filing, which despite its title presents no

supplemental legal or scientific authority. Moreover, GSK has not (notwithstanding its declaration)

revealed the end of the scientific debate about that study.

       All that GSK now identifies, is the opinion of certain doctors who land on side of the divide

GSK likes, seemingly accepting as true the scraps of discovery in this litigation that GSK de-

designated before the publication of this opinion piece concluding that the Zambelli-Weiner study

is too flawed to be relied upon. But be that as it may, these newly published opinions do not belong

to testifying experts in this litigation. Their credentials, biases and methods have not been vetted

by the Court. In fact, the jury is not likely ever to know their names or hear or see any evidence

about these doctors’ personal opinions, because they are inadmissible, irrelevant, and hearsay.
        Case 1:15-md-02657-FDS Document 2028 Filed 11/10/20 Page 2 of 4




       As a reminder and as noted in Plaintiffs’ Sur-Reply (Doc. 1920 at 2), the law is clear that

a motion in limine is not a vehicle for the Court to resolve material issues of facts hotly in dispute,

including the interpretation of the Zambelli-Weiner study data and discovery of same (to the extent

admitted into evidence). That is the role of the jury of course, and so it must be here. And in that

role, the jury must consider evidence that is legally admissible under Rule 401. An opinion piece

written by non-testifying scientists, which is all this article is, should have no weight before this

Court or before a jury.

       GSK self-proclaims the du jour announcement that public debate on the Study is “already

over.” GSK is not in a position to make such a declaration. And to the contrary, this debate is

only in its infancy. For example, GSK has failed to bring to the Court’s attention the published

opinion of another professional—unrelated to this litigation—who on his own initiative considered

and placed weight upon Zambelli-Weiner along with other studies, and deemed his views

important enough to publish in the June 2020 edition of the Journal of Clinical Psychiatry. See

Andrade, C. Major Congenital Malformation Risk After Trimester Gestational Exposure to Oral

or Intravenous Ondansetron, J. Clin. Psychiatry (2020). His published opinion is that, “it seems

reasonable to conclude that first trimester ondansetron exposure is probably (but not definitely)

associated with an increased risk of heart defects and/or orofacial defects, and possibly associated

with other MCMs, as well.” Id. Frankly, for litigation purposes, this opinion is just as inadmissible

as the opinions in the Damkier paper, but certainly demonstrates that the debate continues within

the scientific community, as one would expect.

       So while GSK may choose for itself to discount entirely the Zambelli-Weiner Study, it

cannot stop the jury from considering it, because that is the function of the jury. The jury can and

will make up its own mind after weighing the significance of the Zambelli-Weiner Study in light



                                                  2
        Case 1:15-md-02657-FDS Document 2028 Filed 11/10/20 Page 3 of 4




of whatever facts are presented at trial. For purposes of the matter currently before the Court, this

Court should place no weight on the irrelevant, hearsay opinion now presented in GSK’s Notice.

For the reasons stated previously and again here, this Court should deny GSK’s Motion to Exclude

the Zambelli-Weiner Study and to Preclude Plaintiffs’ Experts from Relying Upon It.

                                                      Respectfully submitted,

                                                      /s/ Kimberly D. Barone Baden
                                                      Kimberly D. Barone Baden
                                                      MOTLEY RICE LLC
                                                      28 Bridgeside Boulevard
                                                      Mount Pleasant, SC 29464
                                                      843-216-9265
                                                      kbarone@motleyrice.com

                                                      Robert K. Jenner (BBO No. 569381)
                                                      JENNER LAW, P.C.
                                                      1829 Reisterstown Road, Suite 350
                                                      Baltimore, MD 21208
                                                      410-413-2155
                                                      rjenner@jennerlawfirm.com

                                                      Tobias L. Millrood
                                                      POGUST MILLROOD LLC
                                                      161 Washington Street, Suite 940
                                                      Conshohocken, PA 19428
                                                      610-941-4204
                                                      tmillrood@pogustmillrood.com

                                                      M. Elizabeth Graham
                                                      GRANT & EISENHOFER P.A.
                                                      123 S. Justison Street
                                                      Wilmington, DE 19801
                                                      302-622-7099
                                                      egraham@gelaw.com

                                                      James D. Gotz
                                                      HAUSFELD
                                                      One Marina Park Drive, Suite 1410
                                                      Boston, MA 02210
                                                      617-207-0600
                                                      jgotz@hausfeld.com
Dated: November 10, 2020                              Attorneys for Plaintiffs

                                                 3
        Case 1:15-md-02657-FDS Document 2028 Filed 11/10/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Response to GSK’s Notice of Supplemental

Authority in Further Support of Its Motion to Exclude the Zambelli-Weiner Study and to Preclude

Plaintiffs’ Experts from Relying Upon It, which was filed with the Court through the CM/ECF

system, will be sent electronically to all registered participants as identified on the Notice of

Electronic Filing.


                                                    /s/ Kimberly D. Barone Baden
                                                    Kimberly D. Barone Baden
